Case 2:19-cv-04088-BMS Document 1-9 Filed 09/06/19 Page 1 of 10




                    Exhibit 9
7/25/2019                                SureFireDocument
                     Case 2:19-cv-04088-BMS      Capital Mail - Seeking
                                                                 1-9 high  performance
                                                                        Filed  09/06/19hedge Page
                                                                                             fund 2 of 10


                                                                                         Ariel Shlien <ariel@surefirecapital.com>



  Seeking high performance hedge fund
  7 messages

  George Medina <gmedina@bristoladv.com>                                                          Fri, Aug 31, 2018 at 12:42 PM
  To: "christel@surefirecapital.com" <christel@surefirecapital.com>, "ariel@surefirecapital.com" <ariel@surefirecapital.com>,
  "jpd@silverpalmcapital.com" <jpd@silverpalmcapital.com>


    Hello Ariel and Christel,



    Hope all is well. Please excuse my delay on answering. I have been on the road the last couple of days. I am available
    early next week for a call. Please let me know what day and time works for you. Attached please find the latest tear sheet
    for our fund Broad Reach for your review. Look forward to our conversation.



    JP,



    Thank you for the introduction. Look forward to talking to you as well.



    Best Regards,




    George B. Medina

    Senior Managing Director

    Global Sales

    1633 Broadway 28th Floor

    New York, NY 10019

    gmedina@bristoladv.com

    Desk 610-671-2342

    office 610-862-0880 ext 245

    Cel 917-213-5010




    CONFIDENTIALITY NOTE: This message is for the named person's use only. It may contain confidential, proprietary or
    legally privileged material. No confidentiality or privilege is waived by any accidental or unintentional transmission. If you
https://mail.google.com/mail/u/1?ik=c192cdf92a&view=pt&search=all&permthid=thread-f%3A1610333591570931773&simpl=msg-f%3A16103335915…   1/8
7/25/2019                                SureFireDocument
                     Case 2:19-cv-04088-BMS      Capital Mail - Seeking
                                                                 1-9 high  performance
                                                                        Filed  09/06/19hedge Page
                                                                                             fund 3 of 10
    receive this message in error, please immediately delete it and all copies of it from your system, destroy any hard copies
    and notify the sender. You must not, directly or indirectly, use, disclose, distribute, print or copy any part of this message if
    you are not the intended recipient. Bristol Advisors monitors all email and electronic communication. Bristol Advisors
    cannot guarantee the confidentiality of the material transmitted; therefore, information of a sensitive or confidential nature
    should not be transmitted. You should also be aware that Bristol Advisors will not accept orders for the purchase or sale
    of a security or other product via an e-mail transmission. This email has been scanned for viruses, malware, and has
    been automatically archived by Mimecast Ltd.




            Broad Reach Capital Deck July 2018.pdf
            102K


  Christel Leighton <christel@surefirecapital.com>                                                       Fri, Aug 31, 2018 at 2:42 PM
  To: gmedina@bristoladv.com
  Cc: Ariel Shlien <ariel@surefirecapital.com>, jpd@silverpalmcapital.com

    Hi George,
    Thank you!
    Perfect, I will send a calendar invite.

    Warm regards,
    Christel




    Christel Leighton
    Executive Assistant to Ariel Shlien
    8360 Bougainville St. Suite 201.
    Montreal, Quebec H4P 2G1
    Tel: 514-344-4181 ext.: 149

    Securities offered through Rainmaker Securities, LLC – a registered broker dealer, Member FINRA/SIPC. 11390 W.
    OLYMPIC BLVD, SUITE 380, LOS ANGELES, CA 90064. Investment opportunities listed with Rainmaker Securities, LLC
    involve a high degree of risk, and are only suitable for "accredited investors" as defined by the U.S. Securities and
    Exchange Commission. All investors are encouraged to seek legal and other professional counsel prior to making any
    investments.

    DISCLAIMER: This message and any attachment(s) is intended solely for the use of the individual or entity to which it is
    addressed, and may contain information that is privileged, confidential and exempt from disclosure under applicable law.
    If the reader of this message is not the intended recipient, or the employee or agent responsible for delivering the
    message to the intended recipient, you are hereby notified that any dissemination, distribution or copying of this
    communication is strictly prohibited. The information contained within this message is not an offer to purchase or
    solicitation to sell securities or any other financial instrument of any kind. Rainmaker Securities, LLC makes no
    representation or warranty regarding the correctness of any information contained herein. If you have received this
    communication in error, please delete it and notify us immediately.




    On Fri, Aug 31, 2018 at 1:54 PM George Medina <gmedina@bristoladv.com> wrote:

      Hi Christel,

      Yes, Tuesday will work any me between 1 PM and 2:30 PM. Looking forward to it. Have a great Long weekend.




https://mail.google.com/mail/u/1?ik=c192cdf92a&view=pt&search=all&permthid=thread-f%3A1610333591570931773&simpl=msg-f%3A16103335915…    2/8
7/25/2019                                 SureFireDocument
                      Case 2:19-cv-04088-BMS      Capital Mail - Seeking
                                                                  1-9 high  performance
                                                                         Filed  09/06/19hedge Page
                                                                                              fund 4 of 10
      Best Regards,




      George B. Medina

      Senior Managing Director

      Global Sales

      1633 Broadway 28th Floor

      New York, NY 10019

      gmedina@bristoladv.com

      Desk 610-671-2342

      oﬃce 610-862-0880 ext 245

      Cel 917-213-5010



            bristol-advisors-med




      From: Christel Leighton [mailto:christel@surefirecapital.com]
      Sent: Friday, August 31, 2018 1:29 PM
      To: George Medina <gmedina@bristoladv.com>
      Cc: Ariel Shlien <ariel@surefirecapital.com>; jpd@silverpalmcapital.com
      Subject: Re: Seeking high performance hedge fund


      Hi George,

      Would next week Tuesday work for you? Ariel has some availabilities in the morning or afternoon.

      10 am to 12 pm or 1 pm to 2:30 pm. I can set you up for a 30 mins call.

      Please let me know what works best for you.


      Warm regards,

      Christel




      Christel Leighton
https://mail.google.com/mail/u/1?ik=c192cdf92a&view=pt&search=all&permthid=thread-f%3A1610333591570931773&simpl=msg-f%3A16103335915…   3/8
7/25/2019                                      SureFireDocument
                           Case 2:19-cv-04088-BMS      Capital Mail - Seeking
                                                                       1-9 high  performance
                                                                              Filed  09/06/19hedge Page
                                                                                                   fund 5 of 10
      Executive Assistant to Ariel Shlien
      8360 Bougainville St. Suite 201.
      Montreal, Quebec H4P 2G1
      Tel: 514-344-4181 ext.: 149

      Securities offered through Rainmaker Securities, LLC – a registered broker dealer, Member FINRA/SIPC. 11390 W.
      OLYMPIC BLVD, SUITE 380, LOS ANGELES, CA 90064. Investment opportunities listed with Rainmaker Securities,
      LLC involve a high degree of risk, and are only suitable for "accredited investors" as defined by the U.S. Securities
      and Exchange Commission. All investors are encouraged to seek legal and other professional counsel prior to
      making any investments.

      DISCLAIMER: This message and any attachment(s) is intended solely for the use of the individual or entity to which
      it is addressed, and may contain information that is privileged, confidential and exempt from disclosure under
      applicable law. If the reader of this message is not the intended recipient, or the employee or agent responsible for
      delivering the message to the intended recipient, you are hereby notified that any dissemination, distribution or
      copying of this communication is strictly prohibited. The information contained within this message is not an offer to
      purchase or solicitation to sell securities or any other financial instrument of any kind. Rainmaker Securities, LLC
      makes no representation or warranty regarding the correctness of any information contained herein. If you have
      received this communication in error, please delete it and notify us immediately.




      [Quoted text hidden]
      [Quoted text hidden]


     2 attachments

                                                  image001.jpg
                                                  4K


                                                  image001.jpg
                                                  4K



  George Medina <gmedina@bristoladv.com>                                                         Fri, Aug 31, 2018 at 2:47 PM
  To: Christel Leighton <christel@surefirecapital.com>
  Cc: Ariel Shlien <ariel@surefirecapital.com>, "jpd@silverpalmcapital.com" <jpd@silverpalmcapital.com>


    Hi Christel. Yes please. Have a good weekend. !



    Best,
    [Quoted text hidden]
    [Quoted text hidden]

       [Quoted text hidden]
       [Quoted text hidden]

            [Quoted text hidden]

            CONFIDENTIALITY NOTE: This message is for the named person's use only. It may contain confidential,
            proprietary or legally privileged material. No confidentiality or privilege is waived by any accidental or unintentional
            transmission. If you receive this message in error, please immediately delete it and all copies of it from your system,
            destroy any hard copies and notify the sender. You must not, directly or indirectly, use, disclose, distribute, print or
            copy any part of this message if you are not the intended recipient. Bristol Advisors monitors all email and electronic
            communication. Bristol Advisors cannot guarantee the confidentiality of the material transmitted; therefore,
            information of a sensitive or confidential nature should not be transmitted. You should also be aware that Bristol


https://mail.google.com/mail/u/1?ik=c192cdf92a&view=pt&search=all&permthid=thread-f%3A1610333591570931773&simpl=msg-f%3A16103335915…   4/8
7/25/2019                                      SureFireDocument
                           Case 2:19-cv-04088-BMS      Capital Mail - Seeking
                                                                       1-9 high  performance
                                                                              Filed  09/06/19hedge Page
                                                                                                   fund 6 of 10
            Advisors will not accept orders for the purchase or sale of a security or other product via an e-mail transmission.
            This email has been scanned for viruses, malware, and has been automatically archived by Mimecast Ltd.



       CONFIDENTIALITY NOTE: This message is for the named person's use only. It may contain confidential, proprietary
       or legally privileged material. No confidentiality or privilege is waived by any accidental or unintentional transmission. If
       you receive this message in error, please immediately delete it and all copies of it from your system, destroy any hard
       copies and notify the sender. You must not, directly or indirectly, use, disclose, distribute, print or copy any part of this
       message if you are not the intended recipient. Bristol Advisors monitors all email and electronic communication. Bristol
       Advisors cannot guarantee the confidentiality of the material transmitted; therefore, information of a sensitive or
       confidential nature should not be transmitted. You should also be aware that Bristol Advisors will not accept orders for
       the purchase or sale of a security or other product via an e-mail transmission. This email has been scanned for
       viruses, malware, and has been automatically archived by Mimecast Ltd.



    [Quoted text hidden]



  George Medina <gmedina@bristoladv.com>                                                         Tue, Sep 4, 2018 at 1:57 PM
  To: Christel Leighton <christel@surefirecapital.com>
  Cc: Ariel Shlien <ariel@surefirecapital.com>, "jpd@silverpalmcapital.com" <jpd@silverpalmcapital.com>


    Hello all. Can we please use the following conference call number? Might be easier than the direct line. 484-344-
    5209.



    Best,



    George B. Medina

    Senior Managing Director

    Global Sales

    1633 Broadway 28th Floor

    New York, NY 10019

    gmedina@bristoladv.com

    Desk 610-671-2342

    oﬃce 610-862-0880 ext 245

    Cel 917-213-5010




    From: Christel Leighton [mailto:christel@surefirecapital.com]
    Sent: Friday, August 31, 2018 1:29 PM
    To: George Medina <gmedina@bristoladv.com>

https://mail.google.com/mail/u/1?ik=c192cdf92a&view=pt&search=all&permthid=thread-f%3A1610333591570931773&simpl=msg-f%3A16103335915…   5/8
7/25/2019                                      SureFireDocument
                           Case 2:19-cv-04088-BMS      Capital Mail - Seeking
                                                                       1-9 high  performance
                                                                              Filed  09/06/19hedge Page
                                                                                                   fund 7 of 10
    Cc: Ariel Shlien <ariel@surefirecapital.com>; jpd@silverpalmcapital.com
    Subject: Re: Seeking high performance hedge fund


    Hi George,

    Would next week Tuesday work for you? Ariel has some availabilities in the morning or afternoon.

    10 am to 12 pm or 1 pm to 2:30 pm. I can set you up for a 30 mins call.

    Please let me know what works best for you.


    Warm regards,

    Christel




    Christel Leighton
    Executive Assistant to Ariel Shlien
    8360 Bougainville St. Suite 201.
    Montreal, Quebec H4P 2G1
    Tel: 514-344-4181 ext.: 149

    Securities offered through Rainmaker Securities, LLC – a registered broker dealer, Member FINRA/SIPC. 11390 W.
    OLYMPIC BLVD, SUITE 380, LOS ANGELES, CA 90064. Investment opportunities listed with Rainmaker Securities,
    LLC involve a high degree of risk, and are only suitable for "accredited investors" as defined by the U.S. Securities and
    Exchange Commission. All investors are encouraged to seek legal and other professional counsel prior to making any
    investments.

    DISCLAIMER: This message and any attachment(s) is intended solely for the use of the individual or entity to which it
    is addressed, and may contain information that is privileged, confidential and exempt from disclosure under applicable
    law. If the reader of this message is not the intended recipient, or the employee or agent responsible for delivering the
    message to the intended recipient, you are hereby notified that any dissemination, distribution or copying of this
    communication is strictly prohibited. The information contained within this message is not an offer to purchase or
    solicitation to sell securities or any other financial instrument of any kind. Rainmaker Securities, LLC makes no
    representation or warranty regarding the correctness of any information contained herein. If you have received this
    communication in error, please delete it and notify us immediately.




    On Fri, Aug 31, 2018 at 12:42 PM George Medina <gmedina@bristoladv.com> wrote:

    [Quoted text hidden]
    [Quoted text hidden]



  Ariel Shlien <ariel@surefirecapital.com>                                                               Tue, Sep 4, 2018 at 2:56 PM
  To: gmedina@bristoladv.com, Jason Green <jason@surefirecapital.com>



    Hi Georges,

https://mail.google.com/mail/u/1?ik=c192cdf92a&view=pt&search=all&permthid=thread-f%3A1610333591570931773&simpl=msg-f%3A16103335915…   6/8
7/25/2019                                      SureFireDocument
                           Case 2:19-cv-04088-BMS      Capital Mail - Seeking
                                                                       1-9 high  performance
                                                                              Filed  09/06/19hedge Page
                                                                                                   fund 8 of 10
    Great discussion just now! Too funny that Jason and I were just speaking about Broad Reach Capital just minutes before
    our call! We really love this and want to learn more. Lets set-up a call with all of us and Brenda as well. Feel free to
    propose a few time/date options that work for you and my assistant Christel can help coordinate a time for
    us to connect.

    If you prefer, you can click on the link below to confirm a call in a few seconds. It is a really cool system
    that will automatically show you my open times in your local time zone and saves a lot of back and forth...
    just do not forget to hit the "Confirm" button at the end! https://www.timetrade.com/book/NDJLQ

    Please email us any materials we can review in advance of the call. Look forward to speaking together.

    Warm regards,
    Ariel




    Ariel Shlien
    8360 Bougainville St. Suite 201.
    Montreal, Quebec H4P 2G1
    Tel: 514-808-7617

    Securities offered through Rainmaker Securities, LLC – a registered broker dealer, Member FINRA/SIPC. 11390 W.
    OLYMPIC BLVD, SUITE 380, LOS ANGELES, CA 90064. Investment opportunities listed with Rainmaker Securities, LLC
    involve a high degree of risk, and are only suitable for "accredited investors" as defined by the U.S. Securities and
    Exchange Commission. All investors are encouraged to seek legal and other professional counsel prior to making any
    investments.
    DISCLAIMER: This message and any attachment(s) is intended solely for the use of the individual or entity to which it is
    addressed, and may contain information that is privileged, confidential and exempt from disclosure under applicable law.
    If the reader of this message is not the intended recipient, or the employee or agent responsible for delivering the
    message to the intended recipient, you are hereby notified that any dissemination, distribution or copying of this
    communication is strictly prohibited. The information contained within this message is not an offer to purchase or
    solicitation to sell securities or any other financial instrument of any kind. Rainmaker Securities, LLC makes no
    representation or warranty regarding the correctness of any information contained herein. If you have received this
    communication in error, please delete it and notify us immediately.




    [Quoted text hidden]



                                                  image001.jpg
                                                  4K



  Ariel Shlien <ariel@surefirecapital.com>                                                              Wed, Sep 5, 2018 at 3:12 PM
  To: gmedina@bristoladv.com, Jason Green <jason@surefirecapital.com>

    Hi Georges,
    Just wanted to make sure you received this.

    Thanks,
    Ariel




https://mail.google.com/mail/u/1?ik=c192cdf92a&view=pt&search=all&permthid=thread-f%3A1610333591570931773&simpl=msg-f%3A16103335915…   7/8
7/25/2019                                      SureFireDocument
                           Case 2:19-cv-04088-BMS      Capital Mail - Seeking
                                                                       1-9 high  performance
                                                                              Filed  09/06/19hedge Page
                                                                                                   fund 9 of 10




    Ariel Shlien
    8360 Bougainville St. Suite 201.
    Montreal, Quebec H4P 2G1
    Tel: 514-808-7617

    Securities offered through Rainmaker Securities, LLC – a registered broker dealer, Member FINRA/SIPC. 11390 W.
    OLYMPIC BLVD, SUITE 380, LOS ANGELES, CA 90064. Investment opportunities listed with Rainmaker Securities, LLC
    involve a high degree of risk, and are only suitable for "accredited investors" as defined by the U.S. Securities and
    Exchange Commission. All investors are encouraged to seek legal and other professional counsel prior to making any
    investments.
    DISCLAIMER: This message and any attachment(s) is intended solely for the use of the individual or entity to which it is
    addressed, and may contain information that is privileged, confidential and exempt from disclosure under applicable law.
    If the reader of this message is not the intended recipient, or the employee or agent responsible for delivering the
    message to the intended recipient, you are hereby notified that any dissemination, distribution or copying of this
    communication is strictly prohibited. The information contained within this message is not an offer to purchase or
    solicitation to sell securities or any other financial instrument of any kind. Rainmaker Securities, LLC makes no
    representation or warranty regarding the correctness of any information contained herein. If you have received this
    communication in error, please delete it and notify us immediately.




    [Quoted text hidden]



  George Medina <gmedina@bristoladv.com>                                                                Wed, Sep 5, 2018 at 3:26 PM
  To: Ariel Shlien <ariel@surefirecapital.com>
  Cc: Jason Green <jason@surefirecapital.com>

    Hi Ariel,

    Yes got it. Waiting for Brenda to get back to me with schedule.

    Best,

    George

    Sent from my iPhone
    [Quoted text hidden]
    [Quoted text hidden]




https://mail.google.com/mail/u/1?ik=c192cdf92a&view=pt&search=all&permthid=thread-f%3A1610333591570931773&simpl=msg-f%3A16103335915…   8/8
                 Case 2:19-cv-04088-BMS Document 1-9 Filed 09/06/19 Page 10 of 10
As of JULY 31, 2018

BROAD REACH CAPITAL, LP

THE FUND                                                                                              F U ND H I G H L I G H T S
Broad Reach Capital, LP implements an investing strategy with the goal of achieving                   Strategy
superior risk-adjusted returns over a broad range of market environments. The Fund utilizes                                  January 1, 2015
                                                                                                      Inception
a vertically-integrated platform and efficient execution platform designed to optimize a
diversified combination of strategies. Our Fund maintains a high level of liquidity with a
rigor and focus on creating consistent positive returns. We have accomplished this                                       Bristol Advisors, LLC,
                                                                                                      Investment
through identifying and managing trading opportunities and trading strategies coupled                                         a 100% woman-
                                                                                                      Manager*
with a robust risk framework. The current portfolio of strategies include Dividend Capture,                                   owned business
VIX Convergence, Volatility Skew, S&P Premium Capture, Opportunistic and
Intraday Trading.
                                                                                                      AUM                             $98MM

 RISK MANAGEMENT ANALYTICS
                                                                                                      Minimum
We believe that dramatically improving the risk-adjusted return of a portfolio requires a                                          $1,000,000
                                                                                                      Investment
robust risk-management framework. This system must be flexible, adapting to different
trading methodologies, execution styles, holding periods, underlying securities, and
opportunity sizing. We accomplish this through tailoring a risk program for every strategy,           Management
                                                                                                                                           0%
which may include hedging with options, requiring first-loss capital, building custom loss            Fee
reserves, as well as a technology framework with advanced stop-loss functionality.

                                                                                                      Incentive Fee           50%; 8% Hurdle
 GROWTH OF $1000

 $5,000                       Broad Reach                         S&P 500 TRI                         Liquidity                      Monthly

 $4,000

 $3,000                                                                                               Lock-Up                           None

 $2,000

 $1,000
                                                                                                      SERVICE PROVIDERS
     $0
      Dec-14        Jun-15    Dec-15       Jun-16      Dec-16       Jun-17      Dec-17      Jun-18                              Nottingham
                                                                                                                         Investment Vehicle
                                                                                                      Administrator
PERFORMANCE (%)                                                                                                                    Solutions
                                                                                                                         (Rocky Mount, NC)
Year      Jan    Feb    Mar   Apr   May    Jun      Jul    Aug     Sep   Oct Nov Dec          YTD
2018      2.18   1.76   2.01 1.96   1.68   1.02     1.24                                     12.46                             Sanville & Co.
                                                                                                      Auditor
                                                                                                                              (Abington, PA)
2017      2.12   2.25   2.74 2.65   3.09   1.98     2.87   3.01    2.06 2.43 2.39    1.85    33.74
                                                                                                                                       ICBC
                                                                                                      Prime Broker
2016      0.68   1.15   2.12 2.35   2.96   3.59     3.75   4.21    1.97 2.78 3.02    2.31    35.59                            (New York, NY)

2015      1.83   4.22   0.98 4.52   1.34 26.91 18.49 10.78 1.15 7.40 3.03            0.96 113.68
                                                                                                     CONTACT INFORMATION
 PORTFOLIO MANAGER BIOGRAPHY                                                                         Broad Reach Capital, LP
                                                                                                     200 Conshohocken State Road,
*Brenda Smith, Founder and Chief Executive Officer of the Investment Manager, is a CPA,              Suite 211
Certified Internal Auditor and International Tax Specialist. Since 1990, Ms. Smith has               Conshohocken, PA 19428
founded and/or invested in diversified companies and industries: accounting firms,
healthcare, securities broker/dealers and investment advisory firms. She is a graduate of            Phone: 610.671.2346
Louisiana State University.                                                                          info@bristoladv.com


Disclaimer: This Fact Sheet describes Bristol Advisors, LLC (the “Investment Manager”) and Broad Reach Capital, LP (the ”Fund”).
Interests in the Fund (“Interests”) have not been and will not be registered under the U.S. Securities Act of 1933, as amended (the
“Securities Act”), the securities laws of any U.S. state or of any other jurisdiction. The Interests will be offered and sold in the U.S. and
abroad under one or more exemptions from the Securities Act. Additionally, the Fund is not registered as an investment company
under the U.S. Investment Company Act of 1940, as amended. Past performance of the Fund and its principals are not indicative of
future results; nor are any trading or market data presented in these materials indicative of future outcomes.
